HLD-001 (Revised)                                               NOT PRECEDENTIAL

                        UNITED STATES COURT OF APPEALS
                             FOR THE THIRD CIRCUIT
                                  ___________

                                       No. 20-3011
                                       ___________

                         IN RE: CHRISTIAN DIOR WOMACK,
                                                Petitioner
                       ____________________________________

                      On a Petition for Writ of Mandamus from the
           United States District Court for the Eastern District of Pennsylvania
                    (Related to E.D. Pa. Cr. No. 2-13-cr-00206-001)
                      ____________________________________

                      Submitted Pursuant to Rule 21, Fed. R. App. P.
                                   November 9, 2020

      Before: SMITH, Chief Judge, CHAGARES and SHWARTZ, Circuit Judges

                           (Opinion filed: November 16, 2020)
                                        _________

                                        OPINION*
                                        _________

PER CURIAM

       Pro se petitioner Christian Womack has filed a petition for writ of mandamus

requesting that we direct the United States District Court for the Eastern District of




*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
Pennsylvania to rule on his motion under 28 U.S.C. § 2255 and other related motions.

For the reasons detailed below, we will deny the petition.

       In 2013, Womack pleaded guilty to charges of sex trafficking by force in violation

of 18 U.S.C. § 1591 and was sentenced to life imprisonment. We affirmed his criminal

judgment. United States v. Womack, 646 F. App’x 258 (3d Cir. 2016). On July 17,

2017, Womack filed a pro se motion pursuant to 28 U.S.C. § 2255, see ECF No. 253,

which he re-filed on the proper forms on September 11, 2017, see ECF No. 256. He then

filed a variety of other documents in the District Court, including a second § 2255

motion, a petition to supplement his § 2255 motion, and motions for judicial notice,

among many other things.1

       In October 2020, Womack filed his mandamus petition, asking us to direct the

District Court to rule on his motions. While that petition was pending before us, the

District Court issued a lengthy opinion granting an evidentiary hearing as to two of

Womack’s § 2255 claims and denying the remainder.



1
  We have twice previously denied mandamus petitions that Womack has filed. In April
2018, we denied Womack’s first petition, explaining that “[t]he delay does concern us;
however, at this point, we do not believe that the delay is tantamount to a failure to
exercise jurisdiction.” In re Womack, 718 F. App’x 171, 172 (3d Cir. 2018) (per
curiam). In January 2020, we denied Womack’s second mandamus petition, explaining
that “a substantial portion of the delay in adjudicating the motion is attributable to
Womack’s repeated filings,” and that the Court was “confident that the District Court will
act promptly on the outstanding filings and will expeditiously consider Womack’s
pending § 2255 motion.” In re Womack, 791 F. App’x 368, 369 (3d Cir. 2020) (per
curiam).
                                               2
       Mandamus is a drastic remedy that is granted in only extraordinary cases. In re

Diet Drugs Prods. Liab. Litig., 418 F.3d 372, 378 (3d Cir. 2005). Because a district court

has discretion in managing the cases on its docket, see In re Fine Paper Antitrust Litig.,

685 F.2d 810, 817 (3d Cir. 1982), mandamus relief is warranted only when a district

court’s “undue delay is tantamount to a failure to exercise jurisdiction,” Madden v.

Myers, 102 F.3d 74, 79 (3d Cir. 1996).

       Womack is not entitled to mandamus relief. As we noted above, the District Court

has recently issued an opinion disposing of the majority of Womack’s claims while

granting an evidentiary hearing as to two claims. We are confident that the District Court

will now rule on the two remaining claims in a timely manner. We therefore decline to

find that any delay in this case is “tantamount to a failure to exercise jurisdiction.” Id.

       Accordingly, we will deny Womack’s mandamus petition.




                                              3